      Case: 5:20-cv-01108-SL Doc #: 21 Filed: 04/30/21 1 of 2. PageID #: 1294




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                             )
JULIE L. PIERCE,                                 )     CASE NO. 5:20-cv-1108
                                                 )
               PLAINTIFF,                        )     JUDGE SARA LIOI
                                                 )
       vs.                                       )     OPINION AND ORDER
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )
               DEFENDANT.                        )



       Before the Court is the report and recommendation of Magistrate Judge Parker,

recommending that the decision of the defendant Commissioner of Social Security

(“Commissioner”) denying the application of plaintiff Julie Pierce (“Pierce” or “plaintiff”) for

disability insurance benefits under Title II of the Social Security Act be affirmed. (See Doc. No.

19 (Report and Recommendation [“R&R”]).) The magistrate judge informed the parties that any

objection to the R&R must be filed with the Clerk of Courts within fourteen (14) days after being

served with a copy of the R&R. (See id.) Plaintiff, who is represented by counsel, has informed

the Court that she will not be filing an objection to the R&R. (Doc. No. 20.)

       Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made.

28 U.S.C. ' 636(b)(1)(C).
      Case: 5:20-cv-01108-SL Doc #: 21 Filed: 04/30/21 2 of 2. PageID #: 1295




       The failure to file written objections to the report and recommendation of a magistrate

judge constitutes a waiver of a de novo determination by the district court of an issue covered in

the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff=d, 474 U.S. 140, 106 S. Ct. 466, 88

L. Ed. 2d 435 (1985). Plaintiff is not objecting to the R&R.

       The Court has reviewed the report and recommendation and accepts and adopts the same.

The Commissioner’s decision denying plaintiff’s application for disability insurance benefits

under Title II of the Social Security Act is affirmed.

       IT IS SO ORDERED.



 Dated: April 30, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
